Citation Nr: 0503160	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 805	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had service as a New Philippine Scout from May 
1946 to May 1949.  He died in November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in November 1991.  The Certificate of 
Death lists the immediate cause of death as cardiorespiratory 
arrest, the antecedent cause of death as hypostatic 
pneumonia, and the underlying cause of death as a 
cerebrovascular accident with right hemiplegia.  

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.  

4.  Vascular disease was not manifest during service or 
within one year of separation.




CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in April 2003 and 
November 2003.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  She was advised of 
how and where to send this evidence and how to ensure that it 
was associated with her claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA attempted to obtain the 
service medical records, but they were presumably destroyed 
in a fire.  In May 2003, the claimant submitted a VA Form 21-
4142 in which she indicated that the veteran had been treated 
by Dr. M.C. at his clinic and by Briola Hospital.  The 
claimant failed to provide any dates of treatment and failed 
to indicate what the treatment was for.  As such, the RO 
declined to obtain these records.  She was informed in the 
May 2003 rating decision and the September 2003 statement of 
the case that this was the RO's position due to the lack of 
information that she provided.  In the November 2003 VCAA 
letter, she was again notified of the same.  The claimant 
failed to provide any further information necessitating the 
request for records.  Rather, she submitted the medical 
records of Dr. M.C. from his clinic.  As such, the Board 
finds that the RO did not fail in the duty to assist by not 
requesting the Briola Hospital records as the claimant failed 
to provide the pertinent information with regard to those 
records and did not submit them herself.  If a claimant 
wishes help, he/she cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

The service medical records are presumed destroyed in a fire.  

Following separation from service in May 1949, the competent 
evidence shows that the veteran was treated for medical 
complaints from 1969 onward.  He was seen for upper 
respiratory complaints, upper respiratory infection, and 
influenza.  In September 1991, it was noted that the veteran 
had suffered a cerebrovascular accident and had hypertensive 
vascular disease.  Thereafter, he continued to remain under 
treatment, but he died in November 1991.  

The Certificate of Death lists the immediate cause of death 
as cardiorespiratory arrest, the antecedent cause of death as 
hypostatic pneumonia, and the underlying cause of death as a 
cerebrovascular accident with right hemiplegia.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  
In addition, service connection may be granted for a chronic 
disease, including hypertension, cardiovascular-renal 
disease, valvular heart disease, and brain hemorrhage, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran was not service-connected for any disease or 
injury during his lifetime.  The appellant alleges that the 
veteran's death was related to service.  She is not competent 
to make such an assessment.  The appellant as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service. The competent evidence of record 
establishes that the veteran had medical treatment for 
respiratory problems beginning in 1969.  In 1991, he suffered 
a cerebrovascular accident and also was noted to have 
hypertensive vascular disease.  

Although the service medical records were presumably 
destroyed, there is no pertinent medical evidence for 
approximately 20 years.  The Certificate of Death lists the 
immediate cause of death as cardiorespiratory arrest, the 
antecedent cause of death as hypostatic pneumonia, and the 
underlying cause of death as a cerebrovascular accident with 
right hemiplegia.  There is no competent evidence of the 
fatal disease processes during service or within one year of 
separation.  Competent evidence does not attribute any of 
these diagnoses to service.  Without any competent evidence 
of a nexus between the cause of the veteran's death and 
service, the claim for service connection for cause of the 
veteran's death must be denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


